IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 349PA16

                              Filed 3 November 2017

KB AIRCRAFT ACQUISITION, LLC
              v.
JACK M. BERRY, JR. and 585 GOFORTH ROAD, LLC



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 790 S.E.2d 559 (2016), affirming an order

of summary judgment entered on 6 February 2015 by Judge Richard L. Doughton in

Superior Court, Watauga County. Heard in the Supreme Court on 9 October 2017.


      Smith Debnam Narron Drake Saintsing & Myers, L.L.P., by Byron L.
      Saintsing, for plaintiff-appellant.

      Brooks, Pierce, McLendon, Humphrey & Leonard, L.L.P., by Clint S. Morse and
      John H. Small, for defendant-appellees.


      PER CURIAM.


      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.